  Case 2:19-cv-02070-TJH-PLA Document 43 Filed 06/02/21 Page 1 of 1 Page ID #:251


                                      UNITED STATES DISTRICT COURT

                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL


 Case No.          CV 19-2070-TJH(PLAx)                                    Date   JUNE 2, 2021


 Title     Innovative Sports Management, Inc. v. Edwin R. Inga




Present: The Honorable           TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                          NOT REPORTED
                      Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                         None Present


Proceedings:           IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER


On the Court’s own motion, the Final Pretrial Conference currently scheduled for June 7, 2021, is
hereby ordered continued to JUNE 21, 2021 at 10:00 a.m.

Counsel are reminded that all pretrial documents are due no later than 21 days before the final pretrial
conference hearing date. Local Rule 16-7 (Pretrial documents: Memo of Contentions of Fact and Law,
joint exhibit list, witness list and amended or proposed pretrial conference order). Motions in limine
are to be filed no later than 30 days before the trial date.

IT IS SO ORDERED.

cc: all parties




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk YS
